DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-11, directed to species non-elected without traverse.  Accordingly, claims 10-11 have been cancelled.

Allowable Subject Matter
Claims 1-9 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of method steps including but not limited to:
a method of making a metal injection molded ammunition comprising the steps of: providing an ammunition cartridge mold comprising a bottom portion having a primer recess extending into the bottom portion adapted to receive a primer, a flash hole positioned in the primer recess through the bottom surface; side walls extending from the bottom portion to a nose end aperture, wherein a propellant chamber is formed between the nose end aperture and the bottom surface; injecting a metal composition into the ammunition cartridge mold to form a metal injection molded ammunition cartridge, particularly, wherein the metal composition comprises stainless steel, brass, copper and cobalt and nickel alloys, tungsten, tungsten carbide, carballoy, ferro-tungsten, titanium, copper, cobalt, nickel, alumina oxide, zirconia and aluminum; and removing the metal injection molded ammunition cartridge from the ammunition cartridge mold, particularly, inserting a primer into the primer recess; particularly, at least partially filling the propellant chamber with a propellant; and, particularly, inserting a projectile into the nose end aperture.


Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
11-Sep-21